DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed June 30, 2021.  Claims 1, 3-10, 12-19 are pending in this case.  Claims 2, 11, and 20 were previously canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a method of applying a hash function to a first data set comprising one or more first user identifiers to generate a first hash value set for the first data set; encrypting the first hash value set using a first key to obtain an encrypted first hash value set; sending the encrypted first hash value set without the first key to a data provider; receiving, from the data provider, an encrypted second hash value set and a double-encrypted first hash value set; re-encrypting the received encrypted second hash value set using the first key; obtaining a double-encrypted second hash value set from the re-encrypting; calculating an intersection of the double-encrypted first hash value set and the double-encrypted second hash value set; determining one or more shared users shared with the data provider based on the intersection; and recommending or providing a service to the one or more shared users.
The closest prior art of record, Ashrafi et al (US 2011/0296176) discloses 

encrypting the first hash value set using a first key to obtain an encrypted first hash value set; (par 39)
sending the encrypted first hash value set without the first key to a data provider; (par 39-50)
receiving, from the data provider, an encrypted second hash value set; (par 15-22)
re-encrypting the received encrypted second hash value set using the first key; (par 15-22)
determining one or more shared users shared with the data provider based on an intersection.  (par 29) 
However, the cited prior art does not disclose obtaining a double-encrypted second hash value set from the re-encrypting, receiving a double-encrypted first hash value set,  finding an intersection of this received double-encrypted first hash value set with another data set, and recommending or providing a service to the one or more shared users.
For these reasons, independent claims 1, 10, and 19, and their dependent claims 3-9, and 12-18 are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685